      Case 3:15-cr-02942-CAB Document 45 Filed 12/04/20 PageID.321 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 15cr2942-CAB; 20cv1422-
                                        Plaintiff,       CAB
12
13   v.                                                  ORDER DISMISSING MOTION TO
                                                         VACATE, SET ASIDE OR
14   GRACIELA ARELLANO HERRERA,
                                                         CORRECT SENTENCE [Doc. No. 34]
15                                   Defendant.          AND DENYING CERTIFICATE OF
                                                         APPEALABILITY
16
17
           On July 23, 2020, Petitioner/Defendant Graciela Arellano Herrera filed a motion
18
     under 28 U.S.C. § 2255 to vacate, set aside, or correct a sentence (hereinafter the “2255
19
     motion”). [Doc. No. 34.] On August 25, 2020, Respondent/Plaintiff United States of
20
     America filed an opposition. [Doc. No. 38.] On November 2, 2020, Petitioner filed a
21
     traverse. [Doc. No. 44.] For the reasons set forth below, the 2255 motion is
22
     DISMISSED.
23
                                         BACKGROUND
24
           On November 24, 2015, an Information was filed in the Southern District of
25
     California charging Defendant/Petitioner Graciela Arellano Herrera (“Defendant”) with
26
     importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. On December
27
     8, 2015, pursuant to a plea agreement, Defendant entered a guilty plea to the Information.
28

                                                     1
                                                                         15cr2942-CAB; 20cv1422-CAB
      Case 3:15-cr-02942-CAB Document 45 Filed 12/04/20 PageID.322 Page 2 of 5



 1   [Doc. No. 38-1 at 9-10; Doc. No. 38-2 at 2.] Defendant was advised that it was a virtual
 2   certainty that she would be removed as a result of the guilty plea. [Doc. No. 38-1 at 5.]
 3   Defendant stated that she was satisfied with her former counsel, Stephen Hoffman. [Id. at
 4   8.] Defendant provided a factual basis admitting to knowingly and intentionally importing
 5   a federally controlled substance. [Id. at 8-9.] The Court scheduled a sentencing hearing and
 6   ordered a Presentence Report (“PSR”). [Id. at 9-10.]
 7         On February 5, 2016, the Probation Officer prepared the PSR. [Doc. No. 23.] The
 8   PSR included Defendant’s statement of the offense. [Doc. No. 23 at 4.] Defendant’s
 9   statement did not reference any duress claim that Defendant is raising now. [Id.] On
10   February 24, 2016, Defendant’s former counsel provided to the United States Defendant’s
11   signed statement of the offense. [Doc. No. 38-3 at 2-4.] Defendant’s statement did not
12   reference the duress story Defendant is raising now. On March 11, 2016, the Court held a
13   sentencing hearing. [Doc. No. 28.] The Court departed from the low end of the guidelines
14   and imposed a sentencing of 48 months. [Id.; Doc. No. 38-4.]
15                                      LEGAL STANDARD
16         Pursuant to 28 U.S.C. § 2255, a federal prisoner may move to vacate, set aside, or
17   correct a sentence by demonstrating (1) the sentence was imposed in violation of the
18   Constitution or laws of the United States, (2) the court was without justification to
19   impose such a sentence, (3) the sentence was in excess of the maximum authorized by
20   law, or (4) that the sentence is otherwise subject to collateral attack. “Unless the motion
21   and the files and records of the case conclusively show that the prisoner is entitled to no
22   relief, the court shall cause notice thereof to be served upon the United States attorney,
23   grant a prompt hearing thereon, determine the issues and make findings of fact and
24   conclusions of law with respect thereto.” 28 U.S.C. § 2255(b).
25         Section 2255(f) imposes a one-year statute of limitation for all motions brought
26   under that statute. That section provides “[t]he limitation period shall run from the latest
27   of—
28         (1) the date on which the judgment of conviction becomes final;

                                                   2
                                                                          15cr2942-CAB; 20cv1422-CAB
      Case 3:15-cr-02942-CAB Document 45 Filed 12/04/20 PageID.323 Page 3 of 5



 1         (2) the date on which the impediment to making a motion created by
           governmental action in violation of the Constitution or laws of the United
 2
           States is removed, if the movant was prevented from making a motion by
 3         such governmental action;
           (3) the date on which the right asserted was initially recognized by the
 4
           Supreme Court, if that right has been newly recognized by the Supreme
 5         Court and made retroactively applicable to cases on collateral review; or
           (4) the date on which the facts supporting the claim or claims presented
 6
           could have been discovered through the exercise of due diligence.”
 7   28 U.S.C. § 2255(f).
 8                                         DISCUSSION
 9         The government argues Petitioner’s motion is barred by the statute of limitations
10   because a timely petition under 28 U.S.C. §2255(f)(1) could not have been filed later than
11   March 28, 2017 – one year after Petitioner’s conviction became final. See United States
12   v. Schwartz, 274 F.3d 1220, 1223, n. 1 (9th Cir. 2001)(a judgment becomes final upon
13   expiration of the appeal period); Fed.R. App.Proc. 4(b)(Defendant has fourteen days
14   from judgment to file appeal). Since Petitioner did not file her motion until July 23,
15   2020, it is untimely on its face under Section 2255(f)(1).
16         Petitioner acknowledges that, absent any applicable tolling, her petition is
17   untimely. [Doc. No. 44 at 6.] Petitioner argues that she is entitled to tolling pursuant to
18   28 U.S.C. §2255(f)(4) because through due diligence she could not have discovered facts
19   supporting her claim any sooner. Alternatively, Petitioner argues she is entitled to
20   equitable tolling under United States v. Battles, 362 F.3d 1195, 1196 (9th Cir. 2004) and
21   Stoll v. Runyon, 165 F.3d 1238, 1242 (9th Cir. 1999).
22         A. 28 U.S.C. §2255(f)(4).
23         Petitioner argues the statute of limitations was tolled under Section 2255(f)(4)
24   because the facts supporting her claim were undiscoverable until October 2019, when she
25   befriended Ms. Montesanto and learned that she had a viable duress defense. [Doc. No.
26   44 at 13.] Petitioner argues she did not discover the “source of her injury” until she met
27   someone who could “provide insight about the duress defense.” [Id.] In making that
28

                                                   3
                                                                          15cr2942-CAB; 20cv1422-CAB
      Case 3:15-cr-02942-CAB Document 45 Filed 12/04/20 PageID.324 Page 4 of 5



 1   argument, Petitioner cites to Hasan v. Galaza, 254 F.3d 1150 (9th Cir. 2001). However,
 2   Hasan does not support Petitioner’s argument and, in fact, eviscerates it.
 3         The Ninth Circuit has distinguished discovered factual predicate from learned legal
 4   significance in timeliness of habeas corpus petitions. In Hasan v. Galaza, 254 F.3d 1150
 5   (9th Cir.2001), the court instructed, “[t]ime begins when the prisoner knows (or through
 6   diligence could discover) the important facts, not when the prisoner recognizes their legal
 7   significance.” Id. at 1154 n. 3 (quoting Owens v. Boyd, 235 F.3d 356, 359 (7th Cir.2000)
 8   (internal quotation marks omitted)). In Hasan, the court allowed tolling based on the
 9   discovery of a romantic relationship between a juror and a key witness. Hasan, 254 F.3d
10   at 1154. The fact that the relationship existed caused the petitioner to believe his attorney
11   was ineffective in neglecting to investigate jury tampering. Id.
12         In contrast, the Seventh Circuit recognized, in Owens, a scenario where the
13   defendant merely discovered a legal significance, while the actual facts remained the
14   same. See Owens, 235 F.3d at 359–60. There, the defendant learned after his conviction
15   that his counsel did not raise his best possible affirmative defense to the alleged crime. Id.
16   at 359. The court found the defendant's newly discovered ineffectiveness was only the
17   recognition of legal significance and not the discovery of a new factual predicate. Id. at
18   359–60. Since the defendant did not actually discover new facts, the statute of limitations
19   was not tolled. Id. at 360. See also U.S.A. v. Li, No. 5:09cr177-EJD-1, 2013 WL
20   6140860 at *3 (N. D. Cal. Nov. 21, 2013) (Section 2255(f)(4) tolling not applicable
21   where petitioner alleged only newly discovered legal significance, not facts).
22         Here, Petitioner has always known the facts of her duress claim, since she was the
23   one who experienced the alleged torture. The possibility that Petitioner may not have
24   known the legal significance of these facts until October 2019 does not provide her with
25   tolling relief under Section 2255(f)(4).
26         B. Equitable Tolling.
27         Plaintiff argues she is entitled to equitable tolling due to her alleged PTSD. [Doc.
28   No. 44 at 14.] “Equitable tolling applies when the plaintiff is prevented from asserting a

                                                   4
                                                                          15cr2942-CAB; 20cv1422-CAB
         Case 3:15-cr-02942-CAB Document 45 Filed 12/04/20 PageID.325 Page 5 of 5



 1   claim by wrongful conduct on the part of the defendant, or when extraordinary
 2   circumstances beyond the plaintiff’s control made it impossible to file a claim on time.”
 3   Stoll v. Runyon, 165 F.3d 1238, 1242 (9th Cir. 1999). Here, there was no wrongful
 4   conduct by Respondent preventing Petitioner from filing her petition. Petitioner
 5   acknowledges that her alleged PTSD was caused by events from her past and from the
 6   alleged torture that caused her to commit a crime.1 However, notwithstanding the alleged
 7   pre-existing PTSD, Petitioner was able to participate and cogently express herself in the
 8   underlying defense and sentencing proceedings. [See Doc. Nos. 38-1 and 39.] Therefore,
 9   Petitioner’s alleged PTSD is not a mental disability of sufficient severity to permit
10   equitable tolling. See Duarte v. Freeland, No. C05-2780 MJJ, 2007 WL 2790591 (N. D.
11   Cal., Sept. 24, 2007)(plaintiff who alleged post-traumatic stress as a result of assault by
12   defendant but was able to cogently express himself in seeking redress was not entitled to
13   equitable tolling).
14                                             CONCLUSION
15           For the reasons set forth above, the 2255 motion is untimely and is therefore
16   DISMISSED WITH PREJUDICE. Moreover, because the Court does not believe that
17   reasonable jurists would find the Court’s assessment of the constitutional claims
18   debatable or wrong it DECLINES to issue a Certificate of Appealability. See Slack v.
19   McDaniel, 529 U.S. 473, 484 (2000).
20           IT IS SO ORDERED.
21   Dated: December 4, 2020
22
23
24
25
26
27
     1
      The “expert report” submitted by Petitioner has not been properly authenticated. See Fed.R.Civ.P.
28   43(c). Nevertheless, the Court will assume its authenticity for purposes of argument.

                                                       5
                                                                                 15cr2942-CAB; 20cv1422-CAB
